internal_revenue_service number release date index number ---------------------- ---------------------- ---------------------------- ---------------------------- ------------- ---------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------id no ---------------- ------ telephone number -------------------- refer reply to cc fip b06 plr-146093-13 date date legend taxpayer target lp lp assets firm firm firm state a a b year ---------------------------- ----------------------- -------------------- --------------------------------------- ------------------------------- ----------------------------------------- --------------------------- --------------- ------------------------------------------ ------------ ------ ------ --- --- plr-146093-13 year date date date date date date date date date date date date ------ --------------------- -------------------------- -------------------------- -------------------------- --------------------- --------------------- ----------------------- ------------------- -------------------- --------------------------- --------------------------- --------------------------- dear -------------------- this ruling responds to a letter dated date and subsequent correspondence submitted on behalf of taxpayer taxpayer requests an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to make an election under sec_856 of the internal_revenue_code code to be treated as a real_estate_investment_trust reit for the tax_year ending on date facts lp is a privately owned hedge fund sponsor that also manages certain selected private investments lp is a state a limited_partnership that was formed by lp on date lp serves as the aggregating investment vehicle for lp 1’s and other investors’ investment in target plr-146093-13 taxpayer is a state a limited_liability_company that was formed by lp on date target is a state a limited_liability_company that was founded in year to consolidate and operate assets located throughout the united_states on date lp utilized taxpayer as the vehicle for acquiring an interest in target as of date taxpayer owned approximately a of the interests in target and the remaining b of the interests in target were owned by certain managers of target and investment funds unrelated to lp taxpayer intended to be treated as a reit for u s federal_income_tax purposes for the year tax_year during the process of lp 1’s acquisition of the interest in target lp 1’s external legal advisor firm created multiple charts depicting the expected post-acquisition reit structure in addition firm undertook intense efforts to obtain shareholders for taxpayer on or before date with the intention that taxpayer would qualify as a reit for the year tax_year if there had been no intention to treat taxpayer as a reit for the year tax_year lp and its advisors could have waited to obtain the requisite number of shareholders for taxpayer finally on date the date of the transfer of interests in target lp and taxpayer executed an agreement which contained a number of provisions that were included solely to effectuate the intention of the parties to treat taxpayer as a reit including among others i excess share provisions designed to ensure that taxpayer is not closely held as required by sec_856 of the code ii management of taxpayer by a board_of managers rather than its owners as required by sec_856 of the code and iii language requiring the board_of managers to use its efforts to cause taxpayer to qualify as a reit for u s federal_income_tax purposes taxpayer’s first taxable_year ended on date in order to be treated as a reit for u s federal_income_tax purposes taxpayer was required to file its initial income_tax return for its first taxable_year by date taxpayer intended to file a form_7004 application_for automatic_extension of time to file certain business income_tax information and other returns by date to extend the filing deadline of its form reit u s tax_return for real_estate_investment_trusts for the year tax_year from date to date but for the reasons set forth below it inadvertently missed the form_7004 filing deadline lp does not have an in-house tax function that would otherwise handle completing and filing the requisite income_tax return instead lp outsources its tax compliance function to firm and other advisors however in connection with the proposed investment in target lp engaged firm firm and other advisors firm was not involved with the discussions regarding the tax structure and the intended treatment of taxpayer as a reit in an engagement letter between lp and firm dated date lp engaged firm to prepare the year federal and state and local income_tax returns for a list of lp entities and their subsidiaries and affiliates but lp did not include taxpayer on this list additionally the year tax_year was the first year plr-146093-13 for which taxpayer was required to file an income_tax return therefore taxpayer did not appear on the prior year’s list of entities for which firm was required to file an income_tax return during the course of date immediately before the time that the form_7004 should have been filed for taxpayer the team assigned by firm to lp was replaced with a new team that appears not to have known of the need to file a form 1120-reit or form_7004 or any other form for taxpayer the failure_to_file form_7004 and form 1120-reit and the implication that taxpayer would not be properly regarded as a reit for the year tax_year was fully understood on or around date on date and date lp consulted with firm firm and other advisors to discuss options for addressing the failure_to_file the necessary forms at the conclusion of those discussions lp authorized the submission of a request for relief under sec_301_9100-1 and sec_301_9100-3 and directed firm to begin preparing it as of date the date of the letter requesting relief firm was in the process of preparing the year u s federal_income_tax return on form 1120-reit for taxpayer and lp will cause that return to be filed once relief has been granted in light of the facts set forth above taxpayer requests an extension of time under sec_301_9100-1 and sec_301_9100-3 to make an election under sec_856 of the code be treated as a reit for the tax_year ending on date taxpayer has made the following additional representations the request for relief was filed by taxpayer before the failure to make the regulatory election was discovered by the internal_revenue_service granting the relief will not result in taxpayer or other taxpayers having a lower tax_liability in the aggregate for all years to which the regulatory election applies than they would have had if the election had been timely made taking into account the time_value_of_money taxpayer does not seek to alter a return position for which an accuracy-related_penalty has been or could have been imposed under sec_6662 of the code at the time it requested relief and the new position requires or permits a regulatory election for which relief is requested being fully informed of the required regulatory election and related tax consequences taxpayer did not choose to not file the election taxpayer is not using hindsight in requesting relief no material facts have changed since the date taxpayer was formed that would cause its being treated plr-146093-13 as a reit to produce more favorable tax treatment to any direct or indirect investor in taxpayer than the tax treatment contemplated at the time taxpayer was formed and purchased the equity of target no return of taxpayer is being examined by a district_director or is being considered by an appeals officer or a federal court in addition an affidavit on behalf of taxpayer was provided with the submission as required by sec_301_9100-3 of the procedure and administration regulations law and analysis sec_856 of the code provides that a corporation trust or association shall not be considered a reit for any taxable_year unless it files with its return for the taxable_year an election to be a reit or has made such election for a previous taxable_year and such election has not been terminated or revoked pursuant to sec_1 b the election shall be made by computing taxable_income as a reit in its return for the first taxable_year for which it desires the election to apply sec_301_9100-1 of the procedure and administration regulations provides that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by regulations or by a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin sec_301_9100-3 through c i sets forth rules that the internal_revenue_service generally will use to determine whether under the particular facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that subject_to paragraphs b i through iii of sec_301_9100-3 when a taxpayer applies for relief under this section before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted reasonably and in good_faith sec_301_9100-3 provides that a reasonable extension of time to make a regulatory election will be granted only when the interests of the government will not be prejudiced by the granting of relief sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money plr-146093-13 conclusion based on the information submitted and representations made we conclude that taxpayer has satisfied the requirements for granting a reasonable extension of time to elect under sec_856 to be treated as a reit for its year tax_year ending on date accordingly taxpayer is hereby granted days from the date of this letter to file form 1120-reit for the year tax_year and make an election to be treated as a reit for u s federal_income_tax purposes this ruling is limited to the timeliness of the filing of taxpayer’s election under sec_856 this ruling’s application is limited to the facts representations code sections and regulations cited herein no opinion is expressed with regard to whether taxpayer otherwise qualifies as a reit under subchapter_m of the code no opinion is expressed with regard to whether the tax_liability of taxpayer is not lower in the aggregate for all years to which the election applies than such tax_liability would have been if the election had been timely made taking into account the time_value_of_money upon audit of the federal_income_tax returns involved the director’s office will determine such tax_liability for the years involved if the director’s office determines that such tax_liability is lower that office will determine the federal_income_tax effect except as specifically provided otherwise no opinion is expressed on the federal_income_tax consequences of the transaction described above this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the terms of a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely andrea m hoffenson assistant to the branch chief branch office of associate chief_counsel financial institutions products enclosures copy of this letter copy for sec_6110 purposes
